OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
BoaoP8ble (1.rf.Ulldt?,Peg0 2


     also reoelve hIa selmy Lo full durim~ 8-d
     tsiqporery disabilityto rat. The naoe88uy
     for ILdeputy orflalsl shorthandraportter
     8hall b8 left ontirolywithin the disoretion
     of tha judge of the mwt."
          A&&ale l3200, Vernoa*8 hnnotatad 01~11 Statute8,
re&t8, la part, 88 follower
           %ho offiaio5 6hozthmd reporter of wah
     Judioial DSrtrriatIn U&I State and the offiaial
     8hol-thsnl'm~rtsr of any oolmty    court, OiwleP
     sivilor arlxiaal,inthi8 Btate,vhere the eom-
     pensation of auah roporbr of swh Oounty Court
     ox@ Sbdialal Di8triot ir not othexwlse provided
     bgee        law, ahall maelve a selary of not
                  o lchowurd Seven Rundmd Dollam
                              nob 1.88 t!ann'&roThousaud
     Pour Htmdmd Dollar; $2,'kOQ.O0)    per wmum, SW&
     salary to be flxad       dotorm$ned~bythe Dietriot
     or County Judge reopeativelyof the Oourt xherein
     suah ahorthindreporter 1~ sqp$oyad, in addition
     to the oompensatton for trankarlpt   fees a8 pro-
     vided for by law.    Said salary shalfbe  paidmonth-
     ly by the Gomlrrioner8 Oour$ of the oounty out of
     th6OeiierelRuu¶ofthe aounty, oriPth0 d.laore-
     tion of the fJo~88louers oourt, out of the jury
     fund of weld ootuity,  upon the aetitiiiaato  of.thB.
     Judge of 8uoh Dimtrlat or Couuty4ourt. In die-
     trlots of this State oompomed of two of.moro
     counties, maid salary shall be paid monthly by
     the oouatie8 of the M8trlot In propoHion to
     the number of veaks provided by law for holalug
     Court in the rospeotlreoountiea ln the Matriot;
     provldod, that in a Dintriot vhore in auy mnxuty
     thetemlmayotmtinueulltil thebu8lke8818 dlr-
     posed of, eaah oounty 8hsll pay in proportion t$
     the tima Court 18 aotwsllyheld In luah oomty.
           By vlrttm of ktiole 2323, supra, the neoe88ltyfor a
deputy offioid.   short-    reporter   ia left entirely within the
di8oretlon of the judge of the oourt. ~mou a deputy oourt w-
porter Is appointed by the ooILl?t,   raid deputy reporter &all re- .-
calve during the time he rots for raid official shorhhsndWWrtOr
the sama Mary and fee as the otfi.oid short-           repoti?   Of the
oourt to be paid in the  wr       provldaU  for thy offlaid    ShosthSlid
reporter. In other VOl’dB, the deputp OffiOiti shorctband      =Porfer

                                                             .
%noPable       0.~0. VU&,         w        3


.8&3.1   raaelre the SW   my (LB #e offlalalshorthandraporter
                 that he ry be oa~ln2,in perfomln6 aho enties
                     al   eihorthaad   reporteilr ant'*          amountof   euah salery
sh@l%db@       O~fWtSlan8~bjdiVi~                    th0   i~ti.l'JWOdtO        tbOf-
f&da1 8hwthad              Peport;*rbr fbree          hwwwa and       SfrtY--rim,     and
th&lallt1p1ylng            the quotlent'bythe zluiaber
                                                    of daya aetm4lly
SeWd       w   th0    dOpUe     Offit?b%       Biharthud     MFC@PtaP.A8      8tSbd
aboyo, the deputyafflalalshorthen&msmtsr                             shall rm3olvm,
&ri&q   the ti#    he rot8 ?OP Stid QfiiStof.   ShOPthMd     MFO?'tOr,
the mame SalarIes 8&lfee8     CL8 th.eofflalal8hoPthMdreporter
of MIU ataw%, to be paid in,the m@asF         prooidbd for tha offieirf
shorthand   reporter.   mmefore, yoa8M        PeBxmotfdly     advl8.a that
It 18 tha @&SiioIL Of              wt;thSt       t&O abOY    Stitd~*S-
hiOn8hOUl~b8'8IWW8tiin             &ff+bdJiVO     8Ikd 9.8 SO -@Pd.